Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of March 8th 2021 has been considered.
Claims 4-43 are cancelled.
Claims 44-56 were added.
Claims 1-3 and 44-56 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8th 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Repo (US 2006/0153964 A1). As evidenced by NPL Everette I. Evans, “Antioxidant Properties of Vegetable Lecithin” (from Ind. Eng. Chem. 1935, 27, 3, 329-331).

Regarding claims 1-3: Repo discloses of a stabilized rapeseed oil composition that is stabilized with an antioxidants composition comprising antioxidants (e.g., tocopherols), α-lipoic acid (i.e., a regenerator of antioxidants) and lecithin (i.e., a known antioxidant (see Evans pages 329-331)), which is known to increase the antioxidant effect of tocopherols (see Repo abstract; paragraphs [0001], [0009], [0010], [0013] and [0020]; claims 10-16). Given the fact rapeseed oil is known to comprise LC-PUFAs such as ALA, EPA and DHA, the disclosure in Repo reads on claim 1: “[a] stabilized oil 
As to the α-lipoic acid content recited in claim 1: Repo discloses of a stabilized rapeseed oil composition that is stabilized with antioxidants composition comprising antioxidants (e.g., tocopherols) and at least 0.002% (i.e., 20ppm) of α-lipoic acid (i.e., a regenerator of antioxidants) (see Repo abstract; paragraphs [0001], [0005], [0009], [0010], [0013], [0020] and [0025]; claims 10-14). Since the α-lipoic acid content claimed in claim 1 overlaps the α-lipoic acid content disclosed in Repo, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the lecithin contents recited in claim 1: Repo discloses of a stabilized rapeseed oil composition that is stabilized with antioxidants composition comprising antioxidants (e.g., tocopherols) and lecithin, wherein the lecithin is an emulsifier that increases the antioxidant effect of the tocopherols and is adjusted to attain desired level (see Repo abstract; paragraphs [0001], [0009], [0010], [0013], [0020] and [0025]; claims 15-16]). Accordingly, it would have been obvious to a skilled artisan to have modified Repo and to have adjusted the relative content of lecithin in the stabilized oil composition, in order to attain a product with the desired increase in antioxidant effect and texture, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 
As to the oxidative stability recited in claims 1 and 43: Given the fact that Repo discloses of stabilizing the oil with an antioxidants composition comprising antioxidants (e.g., tocopherols), α-lipoic acid (i.e., a regenerator of antioxidants) and lecithin (i.e., a known antioxidant (see Evans pages 329-331)), whereas claim 1 recites using only α-lipoic acid and lecithin, it is examiner’s position that the rapeseed oil treated with the antioxidants composition in Repo inherently exhibits at least the oxidative stability recited in claim 1. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Claims 44-56 are rejected under 35 U.S.C. 103 as being unpatentable over Repo, as applied to claims 1-3 above, and further in view of Berivik et al., (US 2011/0212183 A1).

Regarding claims 44-56: Repo discloses of adding ascorbic acid to the stabilizer, as ascorbic acid improves the effect of alpha-lipoic acid (see Repo paragraphs [0018]-[0019]), but fails to disclose ascorbyl palmitate, green tea extract and rosemary extract; However, Berivik discloses that the combination of tocopherols, rosemary extract, ascorbyl palmitate and green tea extract provide synergistic antioxidative effect to oils rich in ALA, EPA and DHA (see Berivik Abstract; paragraphs [0013]-[0019]). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, to have modified Repo and to have added rosemary extract, ascorbyl palmitate and green tea extract to the stabilizer in Repo in order to further provide antioxidative protection to the oil, and to adjust the relative contents of the added rosemary extract, ascorbyl palmitate and green tea extract in order to optimize the known synergistic effect, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on March 8th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 6-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Repo discloses in the specification and the claims of adding at least 200ppm of α-lipoic acid, but fails to provide examples of adding 800ppm to 2,000ppm of α-lipoic acid as recited in the claims. Examiner respectfully disagrees.
The fact that Repo fails to disclose examples using 800ppm to 2,000ppm of α-lipoic acid, does not teach away, or deter adding at least 200ppm of α-lipoic acid, as disclosed and claimed in Repo (see Repo abstract; paragraphs [0001], [0005], [0009], [0010], [0013], [0020] and [0025]; claims 10-14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ASSAF ZILBERING/Examiner, Art Unit 1792